Citation Nr: 0329798	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic left 
shoulder disorder.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder, based on an 
initial award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board remanded this case in March 2001 for compliance 
with the VCAA.  The RO provided the veteran notice of the 
VCAA, by VA letter in January 2003, and he was advised of the 
pertinent provisions of the legislation in the supplemental 
statement of the case, issued in March 2003.  Unfortunately, 
the information provided is not sufficient to inform the 
veteran of the VCAA, and the potential impact this law might 
have on his claim, nor are the notification provisions 
specific enough.  These violations of due process must be 
addressed before the Board can undertake any action in this 
claim.  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits and for a disability rating in excess of 
the initially assigned rating.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Furthermore, while the case was at the Board on appeal, the 
veteran submitted additional evidence directly to the Board, 
without a written waiver of initial RO review of that 
evidence, pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  In this 
case, the additional evidence consists of the veteran's 
statement, Mercy Hospital treatment records and hospital 
summary, and some records that are duplicates of those 
already in the file.  Nonetheless, other than those duplicate 
records, the veteran has not had the benefit of initial 
consideration of this evidence by the RO.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to a rating in excess of 30 
percent for post-traumatic stress disorder 
(PTSD) and for service connection for 
chronic left shoulder disorder.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should readjudicate 
this claim, considering the newly 
submitted evidence referenced above.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




